Filed 11/15/21 P. v. Watts CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B300864
                                                           (Super. Ct. No. 17F-05805)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

VERNELL WATTS,

     Defendant and Appellant.



       Vernell Watts appeals an order denying his petition to
recall and dismiss his 16-month consecutive prison sentence
imposed in 2017 for violating Penal Code section 4573.8. We
affirm based on the California Supreme Court’s recently filed
opinion, People v. Raybon (2021) 11 Cal.5th 1056 (Raybon).
                             Discussion
       The petition alleged that appellant had been “convicted of
possessing 0.75 grams of marijuana [cannabis] in prison in
violation of Penal Code [section] 4573.8. (Italics omitted.) The
petition was filed pursuant to Health and Safety Code section
11361.8, enacted in 2016 by Proposition 64, the initiative known
as the Control, Regulate and Tax Adult Use of Marijuana Act
(Marijuana Act).1 Section 11361.8, subdivision (a) provides, “A
person currently serving a sentence for a conviction . . . who
would not have been guilty of an offense . . . under the . . .
Marijuana Act had that act been in effect at the time of the
offense may petition for a recall or dismissal of sentence before
the trial court that entered the judgment of conviction . . . .”
       Appellant contends that his sentence “should have been
recalled and dismissed as his possession of less than one ounce of
marijuana has been decriminalized under section 11362.1,” also
enacted by Proposition 64. (Capitalization omitted.) Section
11362.1 “makes it lawful for persons aged 21 years and older to
engage in various types of conduct involving cannabis, including
the possession of up to 28.5 grams of cannabis (approximately one
ounce), subject to certain exceptions.” (Raybon, supra, 11 Cal.5th
at p. 1060.)
       In Raybon our Supreme Court held: Proposition 64 “is
intended ‘to maintain the status quo with respect to the legal
status of cannabis in prison.’ [Citation.] Thus, possession of
cannabis in prison remains a violation of Penal Code section
4573.6,” which “makes it a felony to possess a controlled
substance in a state correctional facility.” (Raybon, supra, 11
Cal.5th at pp. 1059-1060.) Possession of cannabis in prison also
remains a violation of Penal Code section 4573.8, the statute
under which appellant was convicted. (Raybon, supra, at p. 1085
[“In cases where prosecutors do elect to pursue criminal
punishment [for possession of cannabis in prison], they may
consider a charge under Penal Code section 4573.8, which carries

      Unless otherwise stated, all statutory references are to the
      1

Health and Safety Code.


                                2
a lower sentence than Penal Code section 4573.6”].) “Two
different statutes make it illegal to possess cannabis in a
correctional institution, with the difference being that one of the
statutes applies to all drugs and alcohol (Pen. Code, § 4573.8) and
the other applies only to controlled substances, the possession of
which is prohibited under [D]ivision 10 of the Health and Safety
Code (Pen. Code, § 4573.6). As cannabis is a drug and a
controlled substance regulated in [D]ivision 10 of the Health and
Safety Code (§§ 11007, 11054, subd. (d)(13), 11357), both statutes
have been used to convict prisoners who possess[] cannabis.”
(People v. Whalum (2020) 50 Cal.App.5th 1, 5, review granted
Aug. 12, 2020, S262935.)
                             Disposition
      The order denying appellant’s petition is affirmed.
      NOT TO BE PUBLISHED.




                                    YEGAN, Acting P. J.

We concur:


             PERREN, J.


             TANGEMAN, J.




                                3
                   Timothy S. Covello, Judge

           Superior Court County of San Luis Obispo

               ______________________________

      Wayne C. Tobin, under appointment by the Court of Appeal
for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen, Supervising
Deputy Attorney General, Blythe J. Leszkay, Deputy Attorney
General, for Plaintiff and Respondent.